Exhibit 10.18

 

THE HOWARD HUGHES CORPORATION

 

RESTRICTED STOCK AGREEMENT FOR NONEMPLOYEE DIRECTORS

 

WHEREAS, [GRANTEE NAME] (the “Grantee”) is a director of The Howard Hughes
Corporation (and its successors, the “Company”);

 

WHEREAS, the grant of Restricted Stock was authorized by the Compensation
Committee of the Board (the “Compensation Committee”) on                       
    , 201     (the “Date of Grant”); and

 

WHEREAS, pursuant to the Company’s 2010 Equity Incentive Plan (the “Plan”), and
subject to the terms and conditions thereof and the terms and conditions of this
agreement (the “Agreement”), the Company has granted to Grantee as of the Date
of Grant the right to receive                    Shares (“Restricted Shares”).

 

NOW, THEREFORE, the Company and Grantee hereby agree as follows:

 

1.                                       Rights of Grantee.  The Restricted
Shares subject to this grant shall be fully paid and nonassessable and shall be
either (a) represented by certificates held in custody by the Company until all
restrictions thereon have lapsed, together with a stock power or powers executed
by Grantee in whose name such certificates are registered, endorsed in blank and
covering such Restricted Shares, or (b) held at the Company’s transfer agent in
book entry form with appropriate restrictions relating to the transfer of such
Restricted Shares, and endorsed with an appropriate legend referring to the
restrictions hereinafter set forth.  Grantee shall have all the rights of a
stockholder with respect to such Shares, including the right to vote the Shares
and the right to receive dividends (if any) at the same time that other
stockholders of the Company receive such dividends; provided that such Shares,
and any additional Shares that Grantee may become entitled to receive by virtue
of a Share dividend, a merger or reorganization in which the Company is the
surviving corporation or any other change in the capital structure of the
Company, shall be subject to the restrictions hereinafter set forth.

 

2.                                       Restrictions on Transfer of Restricted
Shares.  The Restricted Shares subject to this grant may not be assigned,
exchanged, pledged, sold, transferred or otherwise disposed of by Grantee,
except to the Company, until the Restricted Shares have become nonforfeitable in
accordance with Sections 3 and 4 hereof; provided, however, that Grantee’s
rights with respect to such Restricted Shares may be transferred by will or
pursuant to the laws of descent and distribution.  Any purported transfer in
violation of the provisions of this Section 2 shall be null and void, and the
purported transferee shall obtain no rights with respect to such Shares.

 

3.                                       Vesting of Restricted Shares.  Subject
to the terms and conditions of Sections 4 and 5 hereof, the Restricted Shares
covered by this Agreement shall become nonforfeitable as follows: 100% of the
Restricted Shares covered by this Agreement on the earlier of (i) the date of
the Company’s annual meeting of stockholders in 2011 or (b) June 1, 2011 (in
either case, such date, the “Vesting Date”); provided that Grantee continuously
serves as a director of the Company until the Vesting Date.

 

--------------------------------------------------------------------------------


 

4.                                       Accelerated Vesting of Restricted
Shares.  Notwithstanding the provisions of Section 3 hereof, the Restricted
Shares covered by this Agreement or any substitute award may become
nonforfeitable earlier than the time provided in such section if any of the
following circumstances apply:

 

(a)                                  Death or Disability:  Grantee dies while
serving as a director of the Company or Grantee’s service as a director of the
Company is terminated because Grantee becomes Disabled.  For purposes of this
Agreement, “Disabled” shall mean as a result of injury or sickness, Grantee is
unable for period of 180 days to perform with reasonable continuity his or her
duties as a director of the Company in the usual or customary way.

 

(b)                                 Change of Control:  A Change of Control of
the Company occurs while Grantee is a director of the Company and, in connection
with such Change of Control, the successor corporation does not Assume the award
under this Agreement or Grantee does not continue to serve as a director of the
successor corporation (or, if the successor corporation is a subsidiary, the
parent corporation).  If the successor corporation Assumes the award under this
Agreement and Grantee continues to serve as a director of the successor
corporation (or, if the successor corporation is a subsidiary, the parent
corporation) until the Vesting Date, then no such acceleration shall apply.

 

For purposes of this Agreement, the award under this Agreement shall be deemed
“Assumed” following a Change of Control if the following conditions are met:

 

(i)                                     the award is converted into a
replacement award covering a number of shares of the entity effecting the Change
of Control (or a successor or parent corporation), as determined in a manner
substantially similar to the treatment of an equal number of Shares covered by
the award; provided that to the extent that any portion of the consideration
received by holders of the Company common stock in the Change of Control
transaction is not in the form of the common stock of such entity (or a
successor or parent corporation), the number of shares covered by the
replacement award shall be based on the average of the high and low selling
prices of the common stock of such entity (or a successor or parent corporation)
on the established stock exchange on the trading day immediately preceding the
date of the Change of Control;

 

(ii)                                  the replacement award contains provisions
for scheduled vesting and treatment on termination of employment that are no
less favorable to Grantee than the underlying award being replaced, and all
other terms of the replacement award (other than the security and number of
shares represented by the replacement award) are substantially similar to the
underlying award; and

 

2

--------------------------------------------------------------------------------


 

(iii)          the security represented by the replacement award is of a class
that is publicly held and widely traded on an established stock exchange.

 

5.                                       Forfeiture of Awards.  Except to the
extent Grantee’s rights to receive the Restricted Shares covered by this
Agreement have become nonforfeitable pursuant to Sections 3 or 4 hereof,
Grantee’s rights to receive the Restricted Shares covered by this Agreement
shall be forfeited automatically and without further notice on the date that
Grantee ceases to serve as a director of the Company prior to the Vesting Date
for any reason other than as described in Section 4.  In the event that Grantee
becomes an employee of the Company or any of its Subsidiaries immediately upon
ceasing to be a director of the Company, the Restricted Shares held by Grantee
on such date will not be affected and Grantee’s service as an employee shall be
treated as service as a director for purposes of this Agreement.

 

6.                                       Retention of Shares.  During the period
in which the restrictions on transfer and risk of forfeiture provided in
Sections 2 and 5 above are in effect, the Restricted Shares covered by this
grant shall be either (i) represented by certificates retained by the Company,
together with the accompanying stock power signed by Grantee and endorsed in
blank or (ii) held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares, and
endorsed with an appropriate legend referring to the restrictions set forth
herein.

 

7.                                       Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, that notwithstanding any other provision of
this Agreement, the Company shall not be obligated to issue any of the
Restricted Shares covered by this Agreement if the issuance thereof would result
in violation of any such law.

 

8.                                       Compliance with Section 409A of the
Code.  To the extent applicable, it is intended that this Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to Grantee. 
This Agreement and the Plan shall be administered in a manner consistent with
this intent.  Reference to Section 409A of the Code is to Section 409A of the
Internal Revenue Code of 1986, as amended, and will also include any proposed,
temporary or final regulations, or any other guidance promulgated with respect
to such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

9.                                       Amendments.  Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto; provided, however, that no amendment shall
adversely affect the rights of Grantee under this Agreement without Grantee’s
consent; further, provided, that Grantee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code or the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any regulations promulgated thereunder, including as a
result of the implementation of any recoupment policy the Company adopts to
comply with the requirements set forth in the Dodd-Frank Act.

 

3

--------------------------------------------------------------------------------


 

10.                                 Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

11.                                 Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall govern. 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.  The Compensation Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the plan, have the right to determine any questions which
arise in connection with the grant of Restricted Shares.

 

12.                                 Successors and Assigns.  Without limiting
Section 2 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Grantee, and the successors and assigns of the
Company.

 

13.                                 Governing Law.  This Agreement is made
under, and shall be construed in accordance with, the internal substantive laws
of the State of Delaware without giving effect to the principles of conflict of
laws thereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

Executed in the name and on behalf of the Company, as of the                day
of                                 , 201    .

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the Restricted Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------